Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-7-2006

Barnes v. Domitrovich
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3870




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Barnes v. Domitrovich" (2006). 2006 Decisions. Paper 940.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/940


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
DPS-234                                         NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                     NO. 05-3870
                                  ________________

                                 BENNIE E. BARNES,

                                                       Appellant

                                           v.

 JUDGE STEPHANIE DOMITROVICH; OFFICE OF CHILDREN AND YOUTH OF
ERIE COUNTY, PA.; CASEWORKER MELISSA HEPLER; ATTORNEY ALISON M.
                SCARPITTI; COUNSELOR C. HARBUSKY
                 ____________________________________

                    On Appeal From the United States District Court
                       For the Western District of Pennsylvania
                              (D.C. Civ. No. 03-cv-00389 )
                     District Judge: Honorable Sean J. McLaughlin
                    _______________________________________

          Submitted For Possible Dismissal Under 28 U.S.C. § 1915(e)(2)(B)
                                   May 25, 2006
Before: FUENTES, VAN ANTWERPEN AND CHAGARES, CIRCUIT JUDGES


                                  (Filed: June 7, 2006)

                              _______________________

                                      OPINION
                              _______________________

PER CURIAM

             Bennie E. Barnes appeals from the dismissal of his complaint by the District

Court. Because we determine that his appeal lacks arguable merit, we will dismiss it
under 28 U.S.C. § 1915(e)(2)(B).

               Barnes is a state prisoner who is serving an eight to twenty-year sentence

for rape and indecent assault. In 2001, while Barnes was incarcerated, Barnes’ daughter

was removed from her mother’s home due to a lack of proper parental care and control.

In 2002, the Erie County Office of Children and Youth filed a petition for involuntary

termination of Barnes’ parental rights. A hearing on the petition was held on August 6,

2002. While Barnes received notice of the hearing, Barnes did not attend the hearing, nor

was counsel present on his behalf. Barnes’ parental rights were terminated. Barnes

appealed to the Pennsylvania Superior Court. On appeal, Barnes argued that his

constitutional rights were violated because he was not given the proper opportunity to

attend the hearing or be represented by counsel. He further argued that the trial court

erred in terminating his parental rights. The Pennsylvania Superior Court affirmed the

decision of the trial court in May 2003.

               In December 2003, Barnes filed his complaint in the District Court pursuant

to 42 U.S.C. § 1983 seeking injunctive relief1 and monetary damages.2 Barnes’ complaint

asserts claims previously raised on appeal in state court as well as other claims arising out

of the state court action. The District Court dismissed all of the claims against Judge

Domitrovich (the judge who terminated Barnes’ parental rights) based upon judicial


   1
     Barnes seeks an injunction prohibiting the Defendants from retaliating against him
for filing this complaint.
   2
       Barnes subsequently filed two amended complaints.

                                              2
immunity. The claims against the remaining Defendants were dismissed based upon the

Rooker-Feldman doctrine.

              This Court’s review is plenary. See FOCUS v. Allegheny County Court of

Common Pleas, 75 F.3d 834, 839-40 (3d Cir. 1996)(stating standard of review over order

granting motion to dismiss for lack of subject matter jurisdiction); see also Digiacomo v.

Teamsters Pension Trust Fund of Phila. and Vicinity, 420 F.3d 220, 222 n.4 (3d Cir.

2005)(stating standard of review over order granting motion to dismiss pursuant to FED.

R. CIV. P. 12(b)(6)). The Rooker-Feldman doctrine applies to “cases brought by state-

court losers complaining of injuries caused by state-court judgments rendered before the

district court proceedings commenced and inviting district court review and rejection of

those judgments.” Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284

(2005). Rooker-Feldman bars lower federal courts from exercising jurisdiction over a

case that is the functional equivalent of an appeal from a state court judgment. See

Marran v. Marran, 376 F.3d 143, 149 (3d Cir. 2004)(citations omitted). A case is

functionally equivalent: (1) when the claim was actually litigated before the state court;

or (2) when the claim is inextricably intertwined with the state adjudication. See id.

(citing ITT Corp. v. Intelnet Int’l Corp., 366 F.3d 205, 210 (3d Cir. 2004). A plaintiff

cannot litigate one constitutional claim in state court and then raise a related

constitutional claim in federal court. See Walker v. Horn, 385 F.3d 321, 329-30 (3d Cir.

2004)(citation omitted). Additionally, a federal claim is inextricably intertwined with an

issue adjudicated in state court when the federal court must determine that the state court

                                              3
judgment was erroneously entered to grant the requested relief or the federal court must

take action that would negate the state court’s judgment. See id. at 330.

              Here, we conclude that Barnes’ claims were either actually litigated in the

state courts and/or are so inextricably intertwined with the state court adjudication of his

parental rights. Therefore, Barnes’ claims are barred by Rooker-Feldman.3

              Because Barnes’ appeal is entirely lacking in merit, we will dismiss it under

§ 1915(e)(2)(B). Barnes’ motion for appointment of counsel is denied.




   3
     As previously stated, the District Court dismissed the claims against Judge
Domitrovich based upon the affirmative defense of judicial immunity. However, a
district court lacks subject matter jurisdiction over claims barred by Rooker-Feldman.
See FOCUS, 75 F.3d at 840. Therefore, the District Court lacked subject matter
jurisdiction over Barnes’ claims against Judge Domitrovich as well.

                                              4